Case: 15-13755   Date Filed: 01/02/2018   Page: 1 of 8


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 15-13755
                      Non-Argument Calendar
                    ________________________

                 D.C. Docket No. 1:14-cv-03899-SCJ



STEINAR MYHRE,

                                                        Plaintiff - Appellant,

                                versus

SEVENTH-DAY ADVENTIST CHURCH REFORM MOVEMENT
AMERICAN UNION INTERNATIONAL MISSIONARY SOCIETY,
a New Jersey corporation,
INTERNATIONAL MISSIONARY SOCIETY SEVENTH-DAY ADVENTIST
CHURCH REFORM MOVEMENT GENERAL CONFERENCE,
a California corporation,
DOES 1-100,
THE SEVENTH-DAY ADVENTIST CHURCH REFORM MOVEMENT
INTERNATIONAL MISSIONARY SOCIETY (A TEXAS CORP),
THE SEVENTH-DAY ADVENTIST CHURCH REFORM MOVEMENT
AMERICAN UNION IMS, INC., et al.,

                                                     Defendants - Appellees.
              Case: 15-13755    Date Filed: 01/02/2018   Page: 2 of 8


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (January 2, 2018)

Before WILLIAM PRYOR, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Steinar Myhre appeals pro se the dismissal of his second amended complaint

against the International Missionary Society Seventh-Day Adventist Church and

several of its subordinate divisions and unions. Myhre complained about the

termination of his retirement benefits for not “remain[ing] as a member of good

standing of the denomination” after being defrocked and excommunicated from the

Church. The district court ruled that entertaining the ecclesiastical dispute would

violate the First Amendment of the United States Constitution. We affirm.

      Myhre alleged that several subordinate divisions of the Church, which he

referred to collectively as the American Union, cancelled his retirement benefits in

2013 because of a “theological disagreement.” Myhre alleged that, in 2009, he

began collecting benefits after fulfilling the three conditions identified in his

human resource manual for eligibility: he had “remained as a member in good

standing of the denomination”; “completed 10 years of full-time paid service for

the American Union”; and “reached or exceeded the retirement ag[e].” The


                                         2
              Case: 15-13755     Date Filed: 01/02/2018   Page: 3 of 8


cancellation of those benefits, Myhre complained, constituted a breach of his

express and implied contracts with the American Union. Myhre also complained

that the American Union breached its covenant of good faith and fair dealing by

“secretly abolishing [his] membership in violation of [its] own policies and

procedures” and that the “General Conference,” with which “the highest level of

authority reside[d]” in the Church, interfered in the contract between him and the

American Union. In addition, Myhre complained that the American Union

defrauded him by breaking its promise to pay benefits and by terminating

payments after the statute of limitation expired “under the California Elder Abuse

Protection Act, extortion . . . and other tort actions”; that the American Union

converted retirement payments due to him; and that the subordinate divisions in the

American Union conspired to terminate his benefits “to punish him for [his] beliefs

on religious matters.”

      American Union filed a motion to dismiss Myhre’s complaint for lack of

subject matter jurisdiction, which the district court granted. See Fed. R. Civ. P.

12(b)(1). The district court ruled that Myhre’s complaint turned on an

“interpretation of [what constitutes a] ‘member in good standing’ under . . .

denominational rules of governance, custom, and faith” and any ruling on the

merits would interfere with or constitute “an establishment of religion” in violation

of the First Amendment. The district court also ruled that Myhre’s claim of fraud


                                         3
              Case: 15-13755     Date Filed: 01/02/2018   Page: 4 of 8


necessitated more than “the marginal review allowed under the fraud exception” to

the ecclesiastical abstention doctrine; that his claim of contractual interference was

unintelligible; and his claim of conspiracy failed to allege that the subordinate

divisions “violated [California] statutes” or how they “colluded together.”

      We review de novo the dismissal of a complaint for lack of jurisdiction and

related factual findings for clear error. Houston v. Marod Supermarkets, Inc., 733

F.3d 1323, 1328 (11th Cir. 2013).

      Civil courts lack jurisdiction to entertain disputes involving church doctrine

and polity. The First Amendment provides that “Congress shall make no law

respecting an establishment of religion, or prohibiting the free exercise thereof,”

U.S. Const. Amend. I, and civil actions involving ecclesiastical disputes implicate

both the Establishment and Free Exercise Clauses, Crowder v. S. Baptist

Convention, 828 F.2d 718, 721 (11th Cir. 1987). “By adjudicating religious

disputes, civil courts risk affecting associational conduct and thereby chilling the

free exercise of religious beliefs. Moreover, by entering into a religious

controversy and putting the enforcement power of the state behind a particular

religious faction, a civil court risks ‘establishing’ a religion.” Id. These concerns

require civil courts to abstain from deciding issues connected to “theological

controversy, church discipline, ecclesiastical government, or conformity of

members of the church to the standard of morals required of them,” id. at 722


                                          4
              Case: 15-13755     Date Filed: 01/02/2018   Page: 5 of 8


(quoting Watson v. Jones, 80 U.S. 679, 733 (1871)), and to accept as binding the

decisions of religious organizations regarding the governance and discipline of

their clergy, Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696, 723

(1976) (holding that civil courts could not review a church decision to defrock a

bishop); Simpson v. Wells Lamont Corp., 494 F.2d 490, 493–94 (5th Cir. 1974)

(affirming the dismissal of an action involving the ouster of a pastor and his

eviction from the parsonage).

      The district court correctly dismissed Myhre’s complaint for lack of subject

matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A dispute involving the application of

church doctrine and procedure to discipline one of its members is not appropriate

for secular adjudication. See Milivojevich, 426 U.S. at 723; Crowder, 828 F.2d at

726. Myhre’s claims, which were predicated on his defrocking, his

excommunication, and the termination of his retirement benefits due to a

“theological disagreement” would have required encroachment into matters of

church dogma and governance. Based on “the separation of church and state

principles required by the [E]stablishment and [F]ree [E]xercise [C]lauses of the

[F]irst [A]mendment,” Crowder, 828 F.2d at 718, the district court could not

interfere with the purely ecclesiastical decisions of the American Union regarding

Myhre’s fitness to serve in the clergy or to remain a member of the denomination.




                                         5
              Case: 15-13755     Date Filed: 01/02/2018   Page: 6 of 8


      Civil courts may apply neutral principles of law to decide church disputes

that “involve[] no consideration of doctrinal matters,” but Myhre’s complaint

required examination of church doctrine and polity. See Jones v. Wolf, 443 U.S.

595, 602, 603 (1979). Myhre’s claims of breach of contract, fraud, conversion,

conspiracy, and contractual interference turned on whether he was entitled to

retirement benefits. And Myhre’s entitlement to retirement benefits was

conditioned on, among other things, that he “remain[] as a member in good

standing” of the Adventist Church. As the district court stated, it could not “define

‘member’ for a specific church or denomination . . . [because that would require]

defin[ing] the very core of what the religious body as a whole believes.” Likewise,

to determine if Myhre “ha[d] remained ‘in good standing,’” the district court

explained, it would have had to “scrutinize documents related to church rules and

discipline and . . . apply its interpretation of those rules to [Myhre’s] conduct. In

other words, the [district] [c]ourt would have [had] to determine whether

[American Union] exercised [its] religion in accordance with the[] doctrine, faith,

custom, and rules of governance” of the Church. Because Myhre’s claims required

an examination of doctrinal beliefs and internal church procedures, the district

court had no power to entertain Myhre’s controversy with the American Union and

the General Conference. See Wolf, 443 U.S. at 603–04.




                                         6
              Case: 15-13755     Date Filed: 01/02/2018    Page: 7 of 8


      Myhre’s claim that American Union breached its implied covenants of good

faith and fair dealing also would require review of a decision about internal church

governance. Myhre alleged that he had been defrocked, excommunicated, and had

his retirement benefits cancelled in violation of church procedural rules and the

process afforded other ministers. See Milivojevich, 426 U.S. at 713. But

Milivojevich prohibits civil courts from undertaking “an inquiry [into] whether the

decisions of the highest ecclesiastical tribunal of a hierarchical church complied

with church laws and regulations.” Id. Such an inquiry by a civil court “would

undermine the general rule that religious controversies are not the proper subject of

civil court inquiry, and that a civil court must accept the ecclesiastical decisions of

church tribunals as it finds them.” Id. Myhre sought review of the procedures that

resulted in ecclesiastical decisions and necessitated a review of religious law and

practice, which “is exactly the inquiry that the First Amendment prohibits” civil

courts from undertaking. See id.; Simpson, 494 F.2d at 494.

      The district court correctly determined that it could not, consistent with the

First Amendment, entertain issues regarding the application by American Union of

church rules and standards to discipline a member of its clergy. Because the

“subject-matter of [Myhre’s] dispute[ was] strictly and purely ecclesiastical in . . .

character,” Milivojevich, 426 U.S. at 713, the district court lacked jurisdiction to

entertain Myhre’s complaint.


                                          7
      Case: 15-13755   Date Filed: 01/02/2018   Page: 8 of 8


We AFFIRM the dismissal of Myhre’s complaint.




                               8